Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 13, 16-21, 24-28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smits et al. (US 8373361 B2, hereianfter “Smits”). 
Regarding claim 1, Smits discloses an illumination system comprising: a luminaire having an adjustable spectral power distribution (SPD) (abstract; col. 2, lines 46-55; vary spectral distribution of the lights); and 
a controller that provides electrical power and control signals to the luminaire (abstract; col. 2, lines 46-55; col. 3, line 65-col. 4, line 35; controller to vary the intensity and the spectral distribution of the light); 
wherein the control signals automatically transition the SPD between a first SPD and a second SPD (col. 2, lines 46-55; col. 4, lines 23-35; automatically optimized growth process); 
wherein the transition corresponds to a change in light that entrains a biological rhythm in a life form (col. 2, lines 46-55; col. 4, lines 23-35; optimize growth process by varying intensity based on plant condition).  

	Regarding claim 2, Smits discloses the illumination system of claim 1, wherein: 
the life form is a plant (col. 2, lines 46-67); 
the plant is subjected to light output from the luminaire (abstract); and 
the biological rhythm is a circadian rhythm of the plant (abstract).  

Regarding claims 4 and 13, Smits discloses an adjustable and controllable illumination system ( claim 1; col. 2, lines 46-55; col. 4, lines 23-35). 

Regarding claims 18 and 32, Smits discloses monitoring sensors for a variety of environmental conditions (col. 3, lines 22-47). 

Regarding claims 19-21, 24, 25, 27 and 31, Smits discloses adjusting luminaire output (col. 4, lines 6-35). Note: regarding claim 20, Smits discloses the illumination system of claim 1, wherein the luminaire outputs near infrared radiation between 800nm and 1000nm (design choice); and claim 21, Smits discloses the illumination system of claim 20, wherein the luminaire outputs infrared 20radiation at 820nm (design choice). 
20
Regarding claim 28, Smits discloses a method for entraining a biological rhythm in a life form comprising the steps of: 
orienting a luminaire with an adjustable spectral power distribution (SPD) to illuminate the life form from above (abstract; col. 2, lines 46-55; vary spectral distribution of the lights);
connecting a controller to the luminaire so that the controller provides electrical 25power and control signals to the luminaire (abstract; col. 2, lines 46-55; col. 3, line 65-col. 4, line 35; controller to vary the intensity and the spectral distribution of the light); and 
sending, automatically from the controller, control signals that transition the SPD between a first SPD and a second SPD (col. 2, lines 46-55; col. 4, lines 23-35; automatically optimized growth process);  
wherein the transition corresponds to a change in light that entrains a biological rhythm in the life form (col. 2, lines 46-55; col. 4, lines 23-35; optimize growth process by varying intensity based on plant condition).  

Regarding claim 30, Smits discloses the method of claim 28, further comprising: orienting a further luminaire to deliver light sideways onto the life form; and controlling the luminaire and further luminaire independently to provide different SPDs (col. 2, lines 46-67). 

Regarding claim 31, Smits discloses the method of claim 30, wherein the transition emulates a change in sky colour distribution at dawn or dusk (at least abstract: vary the intensity and the spectral distribution of the light emitted by the illumination). 

Regarding claim 32, Smits discloses method of claim 28, further comprising: 
15monitoring, with a sensor, a status of the life form; monitoring, with a plurality of sensors, environmental conditions to which the life form is subjected; 
preconditioning signals from all said sensors; 
fusing data to emulate a response of the life form to the environmental conditions; 20and adjusting either or both of an irradiance and SPD of the luminaire based on the emulated response.

Allowable Subject Matter
3, 5-12, 14, 15, 22, 23, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: considered the closest prior art, does not specifically disclose a lighting system for animals, controlling the timing of the lighting system, directional lighting and a fibre optic mesh to illuminate a substrate and root of a plant.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
3/13/2021